Citation Nr: 0533170	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability, 
for the period from January 1, 1987 to July 10, 1992, to 
include whether there is clear and unmistakable error in the 
September 8, 1987, RO rating decision that assigned a 50 
percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
veteran's claim for a TDIU for the period prior to July 10, 
1992.  The veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge in January 2005.  A 
transcript of that hearing is on file.

The veteran has raised an inextricably intertwined issue that 
has not been addressed by the agency of original 
jurisdiction.  Both must be addressed together on remand.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A 100 percent schedular rating has been in effect for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) since July 10, 1992.  Prior to that date, the 
veteran's PTSD was rated as 50 percent disabling from the 
effective date of service connection, January 6, 1987.  The 
veteran has no other service-connected disabilities.

In December 1999 and January 2000, VA received claims from 
the veteran for an increased rating based on unemployability 
due to his service-connected PTSD.  In February 2002, the RO 
denied the veteran's claim for TDIU prior to July 10, 1992, 
the date the veteran's total scheduler rating began.  The 
veteran appealed.

During his January 2005 hearing, the veteran and his 
representative raised the issue of whether there was clear 
and unmistakable error (CUE) in the September 1987 RO 
decision that granted service connection for PTSD and 
assigned a 50 percent rating effective January 6, 1987. The 
veteran and his representative essentially argue that the 
veteran's PTSD symptomatology has prevented him from working, 
and that the RO erred in September 1987 when it failed to 
assign a 70 or 100 percent scheduler rating for PTSD from the 
effective date of service connection.  

Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the veteran's claim for a TDIU 
prior to July 10, 1992, and his claim with regard to CUE in 
the September 1987 rating decision are inextricably 
intertwined, since the CUE claim involves how the service-
connected disorder is rated prior to July 10, 1992.  .  Cf. 
Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant 
reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions); Dinsay v. Brown, 9 Vet. App. 79, 87-88 
(1996) (claim for an earlier effective date was claim of CUE 
in final RO decision disallowing claim); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) (to be awarded earlier effective 
date, veteran must show CUE in RO decision disallowing higher 
rating).  Therefore the issue of entitlement to a TDIU must 
be held in abeyance and remanded to the RO to be addressed 
after initial adjudication of the CUE claim.  See Harris, 
supra.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should adjudicate the issue of 
CUE in the September 1987 rating action 
that granted service connection for PTSD 
and assigned a 50 percent rating 
effective from January 1987. 

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal, entitlement to a 
TDIU prior to July 10, 1992.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


